Citation Nr: 0828296	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-14 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1991 and from February 2003 to January 2004.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2007.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The veteran testified at a hearing before the Board in April 
2006.  


FINDINGS OF FACT

1.  Low back disability was not manifested during the 
veteran's first period of active duty service. 

2.  The veteran was not on active duty for training, or 
inactive duty training, at the time of the claimed 2002 low 
back injury.

3.  Preexisting low back disability was not noted on entry 
into the veteran's second period of service in 2003.

4.  The veteran's low back disability clearly and 
unmistakably existed prior to the veteran's entrance into his 
second period of active duty service.

5.  The evidence clearly and unmistakably shows that there 
was no increase in the underlying severity of the veteran's 
preexisting low back disability during his second period of 
active duty service.




CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 
1132 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2004.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  As 
per the January 2007 Board remand instructions, the RO 
requested the veteran's claimed medical records from January 
2003, however, no records were located.  The veteran did not 
respond to the RO's request for more specific information as 
to his reserve unit.  Moreover, the evidence of record 
contains the veteran's service medical records, post-service 
VA medical records, and private medical records.  The 
evidence of record also contains a report of VA examination 
performed in December 2007 with pertinent medical opinions.  
The examination report obtained is fully adequate and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for a low back disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

At this point, the Board first acknowledges that one of the 
veteran's contentions is that he injured his back while on 
reserve status in January 2003.  However, attempts to verify 
the claimed injury and hospitalization at Fort Irwin have 
been unsuccessful.  As already noted, the veteran has not 
responded to a request for more detailed information 
regarding the unit he was assigned to. Based on the evidence, 
the Board must find that service connection based on the 
claimed reserve injury is not warranted.  Neither the injury 
in January 2003 nor reserve status at that time are supported 
by the evidence.  In fact, as hereinafter discussed, the 
medical evidence points to a July 2002 timeframe for the back 
injury. 

The second theory advanced by the veteran is that his low 
back disorder was aggravated by his second period of active 
duty service which began in February 2003. 

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" pre-
existing condition.  38 U.S.C.A. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

In this case, the veteran contends that he currently suffers 
from low back disability and that this current disability was 
aggravated by his second period of active duty service.  As 
will be discussed below, the veteran concedes that his low 
back disability pre-existed the second period of service.  

Private medical records beginning in August 2002 show 
complaints of low back pain.  An October 2002 record from 
Kenneth I. Goodman, M.D. shows a diagnosis of sciatica.  

A February 2003 service Initial Medical Review report notes 
that the veteran had chronic back pain, following his first 
period of active service,  which started in July 2002 and was 
stable.  However, the February 2003 service Report of Medical 
Examination clinically evaluated the veteran's spine as 
normal.  Under the circumstances, the Board is unable to 
conclude that a preexisting low back disability was noted at 
entry into the second period of service.  The veteran is 
therefore entitled to the presumption of soundness.  However, 
as hereinafter explained, the Board finds the presumption to 
be rebutted. 

The record now includes private medical records dated in 2002 
which clearly and unmistakably show a preexisting low back 
disorder.  Further, the veteran has conceded as such.  To 
rebut the presumption of soundness, however, it still must be 
determined that there is clear and unmistakable evidence that 
the preexisting disorder was not aggravated during service  

As noted above, the February 2003 service Initial Medical 
Review report noted that the veteran had chronic back pain 
which started in July 2002 and was stable.  Later, in a 
February 2003 service Report of Medical Examination, the 
veteran's spine and other musculoskeletal was clinically 
evaluated as normal.  Service medical records dated in 
February 2003 reflect that the veteran complained of back 
pain.  In March 2003, the veteran was diagnosed with 
discogenic low back pain.  Later in March 2003, the veteran 
was assessed with central disc herniation at L4-L5 which 
mildly indented the anterior aspect of the thecal sac and may 
have abutted some nerve roots within the left side of the 
thecal sac.  Also in March 2003, the veteran was assessed 
with lumbar disc disease.  In April 2003, the veteran was 
assessed with discogenic low back pain (L4-5 disk 
herniation).  In May 2003, the veteran complained of low back 
pain.  In August 2003, the veteran was treated for low back 
pain.  

In September 2003, a Medical Board Evaluation was completed 
with a diagnosis of low back pain, secondary to multilevel 
lumbar degenerative disc disease, which existed prior to 
service, and was not permanently aggravated by service.  In 
October 2003, an electrodiagnostic study (EMG) was found to 
be normal.  In December 2003, the veteran complained of back 
pain and reported a herniated disc L4-L5.  

The Board may not draw its own medical conclusions and, thus, 
may not provide its own answer to the complex medical 
question of whether the service medical records discussed 
above show clinically aggravated low back disability during 
the veteran's service.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Indeed, the Board must rely upon the conclusions 
of trained medical professionals with regard to such 
questions.  In this case, the September 2003 Medical Board 
Evaluation noted that the veteran's low back disability 
existed prior to service and was not permanently aggravated 
by service.  The Board believes significant weight should be 
afforded this opinion as it was contemporaneous with the 
veteran's service. 

Furthermore, the December 2007 VA examiner was asked to 
address the question at the center of this appeal and explain 
whether the evidence indicates that the veteran's low back 
disability was permanently worsened during service.  The 
December 2007 VA examiner noted that the veteran gave a 
history of previous back pain that started in 2001-02, 
following the first period of service.  Following physical 
examination, the examiner diagnosed central disc herniation 
at L4-5.  The examiner stated that the clear onset of the 
disc disorder was in July 2002.  The examiner reasoned that 
history and examination revealed no objective clinical 
evidence of aggravation of a pre-existing condition.  The 
examiner stated that there was no objective evidence of an 
increase in disability from February 2003 to January 2004.  
On the contrary, the examiner found that the normal EMG dated 
in October 2003 argued against a reactivation/exacerbation of 
the veteran's central disc herniation at L4-5.  Therefore, 
the examiner opined that in-service exacerbation of the 
veteran's current disability beyond normal progression cannot 
be established without resorting to pure speculation.  The 
Board must accord significant probative value to this 
December 2007 VA examination opinion that there is no 
objective clinical evidence of aggravation of a pre-existing 
condition.  This opinion clearly outlines the basis and 
rationale of the clinical conclusion provided by the 
competent examiner, and the report indicates review of the 
medical records including specific reference to the pertinent 
service medical records.  

After reviewing the entirely of the evidence, the Board finds 
that the evidence clearly and unmistakably shows that there 
was no increase in the underlying severity of the veteran's 
preexisting low back disability during his second period of 
active duty service.

The Board acknowledges the veteran's own testimony that he 
currently suffers from a low back disability that was 
aggravated by service.  The veteran, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology, but he is not competent to provide evidence 
regarding diagnosis or etiology; the Board must rely upon the 
conclusions of medical experts regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, the medical expert opinions which addressed the 
evidence of record and interpreted the in-service 
documentation of the veteran's low back disability offered a 
clear medical conclusion: no permanent aggravation of the 
veteran's low back disability is shown to have occurred 
during service.

In sum, the presumption of soundness has been rebutted by 
clear and unmistakable evidence that the low back disability 
preexisted service and was not aggravated by service.  For 
the same reasons discussed above, the Board finds that the 
preexisting low back disability was not aggravated by 
service.  Service connection is therefore not warranted. 


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


